Koch, J.
A “ street or avenue ” is certainly not the same as a “ square ” in the ordinary acceptance of the use of those terms. *773For many years before the designation as Westchester square of the location involved herein, Westchester avenue and East Tremont avenue were “ streets ” or “ avenues ” in continuous and active use. The fact that they intersected, together with other geographical factors incident to the location, made it seem desirable perhaps to give the location an additional distinguishing appellation. This did not in any manner change or obliterate either of the two thoroughfares which continue to run, as before, up to, through, and beyond the so-called “ square.” The premises of the respondent Chrisamalis are, therefore, not “ located within 1,500 feet of any premises holding a similar license on the same street or avenue ” and the State Liquor Authority in awarding a license to Chrisamalis acted within the provisions of subdivision 4 of section 105 of the Alcoholic Beverage Control Law. The motion is accordingly denied. Settle order.